internal_revenue_service number info release date u i l number dollar_figure date dear this letter is in response to your correspondence of effective date of the recently reissued proposed_regulations under sec_401 of the internal_revenue_code proposed required_minimum_distribution regulations in particular you asked us whether the memorandum of date from the assistant president and chief of staff entitled regulatory review plan published in the federal_register on date fr white house memorandum affects these proposed_regulations regarding the a notice of proposed rulemaking nprm containing the proposed required_minimum_distribution regulations was published in the federal_register on date fr under this nprm the regulations are proposed to be applicable for determining required minimum distributions for calendar years beginning on or after date however the nprm also provides that for determining required minimum distributions for calendar_year taxpayers may rely on these proposed_regulations or the proposed required_minimum_distribution regulations published in the white house memorandum set forth a plan for managing the federal regulatory review process under this plan the effective date of regulations published in the federal_register but not yet in effect was temporarily postponed for days since the proposed required_minimum_distribution regulations have a proposed effective of date which is much later than the day delay mandated by the white house memorandum the effective date of these proposed_regulations is not affected by the memorandum further as indicated above based on the preamble to the proposed required_minimum_distribution regulations for determining required minimum distributions for calendar_year taxpayers may rely on the proposed required_minimum_distribution regulations or the proposed required_minimum_distribution regulations published in we hope the information included in this letter will be of assistance to you however this letter does not constitute a ruling on any of the matters discussed if you have additional questions or concerns please contact cathy vohs of my staff at not a toll-free number sincerely michael j roach chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities
